DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 17 December 2020 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Banica (U.S. Publication 2014/0359656) in view of Beretta (U.S. Patent 5,311,212) and further in view of Yokokawa (U.S. Publication 2016/0037074).

As to claim 1, Banica discloses a method comprising:
receiving, by the computing device, information associated with a characteristic of an image (p. 11, section 0081; the color palette of an image is extracted and received);
selecting, by the computing device, a color configuration based on the information, wherein the color configuration defines a plurality of combinations for lightness values, saturation values, and hue values (p. 9, section 0072; p. 11, section 0081; based on hue and lightness attributes in an HSL space, a palette of representative colors, which include hue, saturation and lightness values, is chosen);
and applying, by the computing device, the plurality of colors to an interface that is displaying the image (p. 4, section 0037; p. 11, section 0081-p. 12, section 0086; the overlay with similar lightness/hue/saturation colors is sent to a client device so it can generate the overlay for display; the overlay is interactive and would therefore read on an interface).
Banica does not disclose, but Beretta does disclose that the color configuration is a swatch configuration and generating, by the computing device, a plurality of colors using the plurality of combinations for lightness values, saturation values, and hue 
Banica does not disclose, but Yokokawa does disclose receiving, by a computing device, a plurality of color swatch configurations that each define a classification, wherein an image is applied to a classification of a plurality of classifications based on when a characteristic of the image falls within a respective threshold for the plurality of classifications (fig. 2; p. 2, sections 0039-0040; p. 3, sections 0046-0048; p. 4, sections 0065-0066; hues are divided into a certain number of divisions/ranges; these would read on thresholds and are assigned to parts of images based on matches; the hues are displayed as color swatches in a display configuration as shown in the figure) and selecting, by the computing device, a swatch configuration from the plurality of swatch configurations based on the information being associated with the classification that is defined for the swatch configuration (fig. 2; p. 2, sections 0039-0040; p. 3, sections 

As to claim 2, Beretta discloses a method comprising:
receiving a navigation to an entity displayed on the interface (figs. 8-9; col. 13, lines 33-49; col. 14, lines 6-21; col. 15, lines 20-56; a user navigates to a color entity using, for example, a mouse); 
and displaying the image and the plurality of colors to the interface in response to receiving the navigation (fig. 9; col. 16, lines 22-30; col. 16, lines 49-53; the final palette colors are shown on an image in the interface). Motivation for the combination can be found in the rejection to claim 1.

As to claim 3, Beretta discloses wherein generating the plurality of colors comprises varying the lightness value or saturation value to generate the plurality of colors (fig. 8; fig. 9). Motivation for the combination can be found in the rejection to claim 1.


As to claim 4, Beretta discloses wherein generating the plurality of colors comprises varying the hue value to generate the plurality of colors (fig. 9; col. 6, lines 21-38). Motivation for the combination can be found in the rejection to claim 1.

	As to claim 5, see the rejection to claims 3 and 4.

As to claim 8, Beretta discloses wherein the plurality of swatch configurations include different values for the saturation value or the lightness value (figs. 8-9; col. 14, lines 6-21; col. 15, lines 20-56; a swatch configuration is determined where initial lightness and hue classifications are defined; based on combinations of selected values, colors are generated; while chroma is not exactly equivalent to saturation, saturation is defined by a chroma over a function of the lightness component, and so, for a particular value of lightness, a chroma selection/definition would also be a saturation selection/definition; each selected key color would have different saturation/chroma and lightness values associated). Motivation for the combination can be found in the rejection to claim 1.

As to claim 9, Banica discloses wherein the hue value for the plurality of configurations is determined from the information associated with the characteristic of the image (p. 9, section 0072; p. 11, section 0081; based on hue and lightness attributes in an HSL space, a palette of representative colors, which include hue, 

As to claim 10, see the rejection to claim 1. Further, Banica disclose a non-transitory computer readable medium configured to implement the method (p. 20, section 0154-p. 21, section 0155).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Banica in view of Beretta and Yokokawa and further in view of Hsieh (U.S. Publication 2015/0356944).

As to claim 6, Banica does not disclose, but Hsieh does disclose wherein selecting the configuration comprises selecting the configuration based on a lightness classification in the plurality of classifications for the image, wherein each of the plurality of configurations are associated with a different lightness classification (p. 1, sections 0010-0014; p. 4, section 0057; a classification and associated color set is selected based on a lightness classification). The motivation for this is to choose colors compatible with the scene being displayed (p. 1, sections 0004-0005). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Banica, Beretta, and Yokokawa to select configuration based on a lightness classification in the plurality of classifications for the image, wherein each of the plurality of configurations are associated with a different lightness classification in order to choose colors compatible with the scene being displayed as taught by Hsieh. 

As to claim 7, Hsieh discloses wherein the lightness classification is based on a lightness characteristic of the image falling within a respective threshold (p. 4, section 0057; lightness is divided into 10 categories with thresholds and image pixels are classified accordingly).

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Banica in view of Beretta and Yokokawa and further in view of Gershon (U.S. Publication 2013/0266217).

As to claim 11, Banica discloses a method comprising:
selecting, by a computing device, an image of a video (p. 11, sections 0081-0082; a video frame is selected for color palette extraction);
retrieving, by a computing device, information to identify a configuration from a plurality of configurations (p. 11, sections 0081-0082; a plurality of overlays with different color palettes are received for comparison with a target image; the color palette of an image is extracted and received); 
Banica does not disclose, but Beretta does disclose that the color configuration is a swatch configuration and sending, by the computing device, the information to identify the configuration, wherein the configuration allows generation of a plurality of colors using a plurality of combinations for lightness values, saturation values, and hue values 
Banica does not disclose, but Yokokawa does disclose receiving, by a computing device, information to identify a swatch configuration from a plurality of swatch configurations that each define a classification, wherein an image is applied to a classification of a plurality of classifications based on when a characteristic of the image falls within a respective threshold for the plurality of classifications (fig. 2; p. 2, sections 0039-0040; p. 3, sections 0046-0048; p. 4, sections 0065-0066; hues are divided into a certain number of divisions/ranges; these would read on thresholds and are assigned to parts of images based on matches; the hues are displayed as color swatches in a display configuration as shown in the figure). The motivation for this is to condense images for easier search (p. 1, sections 0007-0008). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Banica 
Banica does not disclose, but Gershon does disclose that information identifying the configuration is sent to a client device to allow the client to generate colors (fig. 9; p. 2-3, section 0029; p. 6-7, section 0079; a color value for generation of a swatch is sent to the client such that the client can determine colors to display in a UI; the color values can be hue/saturation/lightness values). The motivation for this is to enable aggregation of a user's preferred colors (p. 1, section 0011-p. 2, section 0013). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Banica, Beretta, and Yokokawa to send information identifying the configuration to a client device to allow the client to generate colors in order to enable aggregation of a user's preferred colors as taught by Gershon.

As to claim 12, Gershon discloses a method further comprising receiving a request for the image (p. 5, section 0069; p. 6, sections 0076-0077; a request is made to a module and an image is retrieved), wherein the image is to be displayed in an interface for the client device (fig. 9). Motivation for the combination can be found in the rejection to claim 11. 

As to claim 13, Gershon discloses a method further comprising analyzing the characteristic of the image (p. 2-3, section 0029; image data is extracted and analyzed); selecting the information to identify the swatch configuration based on the characteristic 

As to claim 14, Banica discloses wherein selecting the configuration from the plurality of configurations based on the characteristic comprises determining a lightness characteristic of the image, wherein the configuration is associated with the lightness characteristic, wherein each of the plurality of configurations is associated with a different lightness characteristic (p. 9, section 0072; p. 11, sections 0081-0082; based on hue and lightness characteristics in an HSL space, representative color combinations are chosen; overlay color configurations are chosen based on how closely characteristics match). Further, Beretta discloses that the configurations are swatch configurations as noted in the rejection to claim 11.

As to claim 15, Banica discloses a method further comprising selecting a lightness classification, wherein the configuration defines a lightness value in the 

As to claim 16, Beretta discloses wherein the swatch configuration defines a saturation value for the plurality of combinations for lightness values, saturation values, and hue values (figs. 8-9; col. 14, lines 6-21; col. 15, lines 20-56; a swatch configuration is determined where initial lightness and hue classifications are defined; based on combinations of selected values, colors are generated; while chroma is not exactly equivalent to saturation, saturation is defined by a chroma over a function of the lightness component, and so, for a particular value of lightness, a chroma selection/definition would also be a saturation selection/definition). Motivation for the combination is given in the rejection to claim 11.

As to claim 17, Gershon discloses sending information for a hue value to use in the plurality of combinations for lightness values, saturation values, and hue values (fig. 9; p. 2-3, section 0029; p. 6-7, section 0079; color values for generation of a swatch are sent to the client such that the client can determine colors to display in a UI; the color values can be hue/saturation/lightness values). Motivation for the combination is given in the rejection to claim 11.



As to claim 19, Beretta discloses wherein the plurality of colors are generated by varying the hue value to generate the plurality of colors (fig. 9; col. 6, lines 21-38). Motivation for the combination is given in the rejection to claim 11.

As to claim 20, Gershon discloses wherein different client devices are sent different swatch configurations (fig. 10, element 810; p. 2, section 0019; p. 4, section 0063; p. 5, section 0069; different clients can select different images and the swatch configuration has different results for different images). Motivation for the combination is given in the rejection to claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AARON M RICHER/Primary Examiner, Art Unit 2612